DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 10, 12-13, 16, 18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Grove et al. (U.S. Patent No. 6820133, hereinafter “Grove”) in view of .

Claim 1:
Grove teaches a method for providing a fast data connection between network components, comprising: 
dynamically selecting a first intermediate server from a first pool of available first intermediate servers, the available first intermediate servers each being configured for communicating with a first network component via respective first communication connections (Column 6, Lines 55-57; The C-node (first intermediate server) is selected from a group of candidate C-nodes (pool of available first intermediate servers); Column 6, Lines 64-67; the selected C-node communicates with the client (first network component); Column 8, Lines 6-8; The first specialized node (i.e. C-node) communicates with the second specialized node (i.e. S-node) using high performance protocol (high speed communication)); 
dynamically selecting a second intermediate server from a second pool of available first intermediate servers, the available second intermediate servers each being configured for communicating with a second network component via respective second communication connections (Column 7, Lines 12-17; The S-node (second intermediate server) is selected from a set of more than one possible candidates (second pool of servers) to communicate with the desired server (second network component). The second selection process could be distinct from the selection process or selector initially used to select the C-node (first intermediate server); Column 10, Lines 64-65; The 
	providing a first communication connection between the selected first intermediate server and a first network component (Column 10, Lines 53-55; A first part comprising a client (first network component) to C-node portion (first intermediate server)); and 
establishing a high-speed communication connection between the first selected intermediate server and the selected second intermediate server (Column 10, Lines 55-56; A second part comprising a C-node (first intermediate server) to S-node portion (second intermediate server); Column 10, Lines 64-65; The C-node and S-node use a high performance protocol to communicate with each other (high speed connection)); 
wherein data exchanges between the first and second network components conducted via at least one of the high-speed communication connection and the direct communication connection and are accelerated via the selected first and second intermediate servers (Column 7, Lines 34-37; A C-node and S-node is selected to minimize the total transmission time from the source to the destination; Column 8, Lines 18-20; The sub-link between the C-node and the S-node may be a dedicated high performance sub-link, such as fibre optic or ATM). 

Grove does not appear to disclose: 
dynamically selecting a first intermediate server is on a periodic basis between a week and a month, inclusively; 
dynamically selecting a second intermediate server is on a periodic basis between a week and a month, inclusively; and 


Bali discloses establishing a direct communication connection between the first network component and the second network component (Column 2, Lines 32-34; Fig. 1 illustrates two peer nodes in a communications network, between which a point-to-point link 104 is to be established) (Column 2, Lines 50-52; One of a client and a server role is dynamically assigned to each of the peer nodes based on a rule). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Grove’s method by integrating the teachings of Bali in order to establish a point-to-point link between two nodes based on a predefined client-server connection protocol (Bali, Column 1, Lines 52-54). 

Kassmann discloses dynamically selecting an intermediate server is on a periodic basis between a week and a month, inclusively (Column 7, Lines 11-13; By virtue of the MIMO strategy used by the MIMO load-balancing functionality, the decision system can be set to perform control periodically) (Column 7, Lines 55-58; Share targets are defined for a rolling horizon in the future, thus always based on a defined period (e.g., one week out) to help avoid drift and keep targets at a defined average). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the teachings of Grove in view of Bali with the teachings of Kassmann by making the dynamic selection of the first and second intermediate servers to not only (Kassmann, Column 7, Lines 61-66).

Claim 2:
Grove in view of Bali and further in view of Kassmann further teaches wherein said providing the first communication connection includes optimizing data transfer latency, bandwidth or both between the selected first intermediate server and the first network component (Grove, Column 10, Lines 5-15; C-nodes use optimized protocols; Grove, Column 6, Lines 15-20; Optimization takes into account such metrics such as bandwidth capacity, and latency).

Claim 3:
Grove in view of Bali and further in view of Kassmann further teaches wherein the first communication connection supports one or more conventional communication protocol standards (Grove, Column 10, Lines 57-61; The C-node uses a conventional protocol to communicate with the client). 

Claim 4:
Grove in view of Bali and further in view of Kassmann further teaches wherein the conventional communication protocol standards include Transmission Control Protocol 

Claim 5:
Grove in view of Bali and further in view of Kassmann further teaches providing a second communication connection between the selected second intermediate server and the second network component (Grove, Column 10, Lines 56-57; A third part comprising an S-node (second intermediate server) to server portion (2nd network component)).

Claim 6:
Grove in view of Bali and further in view of Kassmann further teaches wherein said providing the second communication connection includes optimizing data transfer latency, bandwidth or both between the selected second intermediate server and the second network component (Grove, Column 10, Lines 5-15; S-nodes use optimized protocols; Grove, Column 6, Lines 15-20; Optimization takes into account such metrics such as bandwidth capacity, and latency).

Claim 10:
Grove in view of Bali and further in view of Kassmann further teaches wherein said selecting the first intermediate server includes optimizing data transfer latency, bandwidth or both between the selected first intermediate server and the first network component (Grove, Column 9, Lines 10-13; The selected C-node has the ability to 

Claim 12:
Grove in view of Bali and further in view of Kassmann further teaches wherein said selecting the second intermediate server includes optimizing data transfer latency, bandwidth or both between the selected second intermediate server and the second network component (Grove, Column 9, Lines 10-13; The S-node (second intermediate server) is selected based on its ability to optimize performance; Grove, Column 6, Lines 15-20; Optimization performance takes into account such metrics such as bandwidth capacity, and latency).

Claim 13:
Grove in view of Bali and further in view of Kassmann further teaches wherein each of the high-speed communication connections supports high-speed communications between one of the first intermediate servers and one of the second intermediate servers (Grove, Column 10, Lines 64-65; The C-node and S-node use a high performance protocol to communicate with each other (high speed connection)). 

Claim 16:
Grove in view of Bali and further in view of Kassmann further teaches wherein said dynamically selecting the first intermediate server includes selecting the first intermediate server based upon a predetermined event-based criteria (Grove, Column 

Claim 18:
Grove teaches a computer program product for providing a fast data connection between network components, the computer program product being encoded on one or more non-transitory machine-readable storage media (Column 11, Lines 20-25; The nodes may be embodied as computer software executing on a general purpose computer (non-transitory machine readable storage media)) and comprising: 
	instruction for dynamically selecting a first intermediate server from a first pool of available first intermediate servers each being configured for communicating with a first network component via respective first communication connections (Column 6, Lines 55-57; The C-node (first intermediate server) is selected from a group of candidate C-nodes (pool of available first intermediate servers); Column 6, Lines 64-67; the selected C-node communicates with the client (first network component); Column 8, Lines 6-8; The first specialized node (i.e. C-node) communicates with the second specialized node (i.e. S-node) using high performance protocol (high speed communication)); 
instruction for dynamically selecting a second intermediate server from a second pool of available second intermediate servers each being configured for communicating with a second network component via respective second communication connections (Column 7, Lines 12-17; The S-node (second intermediate server) is selected from a set of more than one possible candidates (second pool of servers) to communicate with the desired server (second network component). The second selection process could be 
instruction for enabling a high-speed communication connection between the selected first intermediate server and the selected second intermediate server (Column 11, Lines 20-25; Software (instructions); Column 10, Lines 55-65; A first part comprising a client (first network component) to C-node (first intermediate server)  portion, a second part comprising a C-node to S-node portion (second intermediate server), and a third part comprising an S-node to server (second network component) portion.  The C-node and S-node use a high performance protocol to communicate with each other (high speed connection)); 
wherein data exchanges between the first and second network components are conducted via at least one of the high-speed communication connection and the direct communication connection and are accelerated via the first and second intermediate servers (Column 7, Lines 34-37; A C-node and S-node is selected to minimize the total transmission time from the source to the destination; Column 8, Lines 18-20; The sub-link between the C-node and the S-node may be a dedicated high performance sub-link, such as fibre optic or ATM); 
wherein dynamically selecting the first intermediate server includes selecting the first and second intermediate servers based upon a predetermined event-based criteria (Column 15, Lines 10-15; Dynamic selection includes selecting the C-node based on a latency event or “predetermined event-based criteria”). 

Grove does not appear to teach: 

dynamically selecting a second intermediate server is on a periodic basis between a week and a month, inclusively; and 
instruction for enabling a direct communication connection between the first network component and the second network component.

Bali discloses establishing a direct communication connection between the first network component and the second network component (Column 2, Lines 32-34; Fig. 1 illustrates two peer nodes in a communications network, between which a point-to-point link 104 is to be established) (Column 2, Lines 50-52; One of a client and a server role is dynamically assigned to each of the peer nodes based on a rule). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Grove’s method by integrating the teachings of Bali in order to establish a point-to-point link between two nodes based on a predefined client-server connection protocol (Bali, Column 1, Lines 52-54). 

Kassmann discloses dynamically selecting an intermediate server is on a periodic basis between a week and a month, inclusively (Column 7, Lines 11-13; By virtue of the MIMO strategy used by the MIMO load-balancing functionality, the decision system can be set to perform control periodically) (Column 7, Lines 55-58; Share targets are defined for a rolling horizon in the future, thus always based on a defined period (e.g., one week out) to help avoid drift and keep targets at a defined average). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the teachings of Grove in view of Bali with the teachings of Kassmann by making the dynamic selection of the first and second intermediate servers to not only be based on a predetermined event, as in Grove, but to alternatively be based on a periodic selection, as disclosed by Kassmann.  One of ordinary skill in the art would have been motivated to avoid rigidly enforced load balancing considerations via excessively shortened rebalancing period to avoid imposing deleterious costs on the network and permit flexibility in the parameters for determining load balancing goals (Kassmann, Column 7, Lines 61-66).

Claim 21:
Grove in view of Bali and further in view of Kassmann further teaches wherein the first network component comprises a server system for managing access to a first centralized network resource (“C-node”) (Grove, Column 13, Lines 16-22; A node is configured to intercept web requests and other traffic that should be handled by the invention.  In order to be able to see all traffic from the client, the intercepting node will generally have to be close to the client (for instance, on the same machine as the client).  Thus, a node configured to intercept such traffic can serve as a C-node).

Claim 22:
Grove in view of Bali and further in view of Kassmann further teaches wherein the second network component comprises a server system for managing access to a second centralized network resource (Grove, Column 7, Lines 12-17; The S-node is selected 

Claim 23:
Grove in view of Bali and further in view of Kassmann further teaches wherein said establishing the direct communication connection comprises dynamically establishing the direct communication connection (Bali, Column 2, Lines 50-54 and 64-67; One of a client and a server role is dynamically assigned to each of the peer nodes based on a rule.  Thereafter, a point-to-point link is established between the two nodes based on a predefined client-server connection protocol/method).

Claim 24:
Grove in view of Bali and further in view of Kassmann further teaches wherein said instruction for enabling the direct communication connection comprises instruction for dynamically enabling the direct communication connection between the first network component and the second network component (Bali, Column 2, Lines 50-54 and 64-67; One of a client and a server role is dynamically assigned to each of the peer nodes based on a rule.  Thereafter, a point-to-point link is established between the two nodes based on a predefined client-server connection protocol/method).

Claims 7-8, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grove et al. (U.S. Patent No. 6820133, hereinafter “Grove”) in view of Bali et al. (U.S. Patent No. 7493371, hereinafter “Bali”); further in view of Kassmann et al. (U.S. .

Claim 7:
Grove in view of Bali and further in view of Kassmann teaches the method of claim 1.  However, Grove in view of Bali and further in view of Kassmann does not teach wherein said establishing the high-speed communication connection includes establishing the high-speed communication connection with one or more multi-path communication protocol standards.
Cherian teaches wherein said establishing the high-speed communication connection includes establishing the high-speed communication connection with one or more multi-path communication protocol standards (Column 3, Line 66 - Column 4, Line 2; The RDMA connection with multi-tenancy capabilities (multi-path communication protocol)).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the teachings of Grove in view of Bali and further in view of Kassmann with the teachings of Cherian by modifying Grove, Bali, and Kassmann to enable high-speed communication in Grove, to be established with one or more multi-path communication protocol standard, as taught by Cherian. 
One of ordinary skill in the art would have been motivated to do so because using a multi-path communication protocol, such as RDMA, improves throughput and performance by enabling data transfers directly between network components without intermediate data copies and bypassing operating systems and kernels (Cherian, Column 1, Lines 15-20). 

Claim 8:
Grove in view of Bali and further in view of Kassmann and Cherian further wherein the multi-path communication protocol standards include Remote Direct Memory Access (RDMA), RDMA over Converged Ethernet (RoCE), InfiniBand (IB), or a combination thereof (Cherian, Column 3, Line 66 - Column 4, Line 2; The RDMA connection with multi-tenancy capabilities). 

Claim 19:
Grove teaches a system for providing a fast data connection between network components, comprising: 
a first intermediate server for communicating with a first network component via a first communication connection that optimizes data transfer latency, bandwidth or both between said first intermediate server and the first network component (Column 10, Lines 53-55; A first part comprising a client (first network component) to C-node portion (first intermediate server); Column 10, Lines 5-15; C-nodes use optimized protocols), said first intermediate server being dynamically selected from a first pool of available first intermediate servers, the available first intermediate servers each being configured for communicating with a first network component via respective first communication connections (Column 6, Lines 55-57; The C-node (first intermediate server) is selected from a group of candidate C-nodes (pool of available first intermediate servers); Column 6, Lines 64-67; the selected C-node communicates with the client (first network component); Column 8, Lines 6-8; The first specialized node 
a second intermediate server for communicating with a second network component via a second communication connection that optimizes data transfer latency, bandwidth or both between said second intermediate server and the second network component (Column 10, Lines 56-57; A third part comprising an S-node (second intermediate server) to server portion (second network component); Column 10, Lines 5-15; S-nodes use optimized protocols; Column 6, Lines 15-20; Optimization performance takes into account such metrics such as bandwidth capacity, and latency), said second intermediate server being dynamically selected from a second pool of available first intermediate servers, the available second intermediate servers each being configured for communicating with a second network component via respective second communication connections (Column 7, Lines 12-17; The S-node (second intermediate server) is selected from a set of more than one possible candidates (second pool of servers) to communicate with the desired server (second network component). The second selection process could be distinct from the selection process or selector initially used to select the C-node (first intermediate server); Column 10, Lines 64-65; The selected C-node and selected S-node use a high performance protocol (high speed communication)); and 
a high-speed communication connection with one or more multi-path communication protocol standards for providing high-speed communications between said first and second intermediate servers (Column 10, Lines 64-65; The C-node and S-node use a high performance protocol to communicate with each other (high speed connection)); 


Grove does not appear to teach: 
dynamically selecting a first intermediate server is on a periodic basis between a week and a month, inclusively; 
dynamically selecting a second intermediate server is on a periodic basis between a week and a month, inclusively; 
the high-speed communication connection uses one or more multi-path communication protocol standards; and 
a direct communication connection between the first network component and the second network component. 

Bali discloses establishing a direct communication connection between the first network component and the second network component (Column 2, Lines 32-34; Fig. 1 illustrates two peer nodes in a communications network, between which a point-to-point link 104 is to be established) (Column 2, Lines 50-52; One of a client and a server role is dynamically assigned to each of the peer nodes based on a rule). 



Kassmann discloses dynamically selecting an intermediate server is on a periodic basis between a week and a month, inclusively (Column 7, Lines 11-13; By virtue of the MIMO strategy used by the MIMO load-balancing functionality, the decision system can be set to perform control periodically) (Column 7, Lines 55-58; Share targets are defined for a rolling horizon in the future, thus always based on a defined period (e.g., one week out) to help avoid drift and keep targets at a defined average). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the teachings of Grove in view of Bali with the teachings of Kassmann by making the dynamic selection of the first and second intermediate servers to not only be based on a predetermined event, as in Grove, but to alternatively be based on a periodic selection, as disclosed by Kassmann.  One of ordinary skill in the art would have been motivated to avoid rigidly enforced load balancing considerations via excessively shortened rebalancing period to avoid imposing deleterious costs on the network and permit flexibility in the parameters for determining load balancing goals (Kassmann, Column 7, Lines 61-66).

Cherian teaches establishing the high-speed communication connection includes establishing the high-speed communication connection with one or more multi-path 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the teachings of Grove in view of Bali and further in view of Kassmann with the teachings of Cherian by modifying Grove, Bali, and Kassman to enable high-speed communication in Grove, to be established with one or more multi-path communication protocol standard, as taught by Cherian.  One of ordinary skill in the art would have been motivated to do so because using a multi-path communication protocol, such as RDMA, improves throughput and performance by enabling data transfers directly between network components without intermediate data copies and bypassing operating systems and kernels (Cherian, Column 1, Lines 15-20). 

Claim 20:
Grove in view of Bali and further in view of Kassman and Cherian further teaches wherein said first intermediate server is geographically proximate to the first network component, wherein said second intermediate server is geographically proximate to the second network component or both (Grove, Column 11, Lines 35-36; The C-node is close to the client; Grove, Column 11, Lines 37-38; The S-node is close to the destination server; Grove, Column 11, Lines 41-45; Closeness entails geographic proximity).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Grove et al. (U.S. Patent No. 6820133, hereinafter “Grove”) in view of Bali et al. (U.S. Patent No. 7493371, hereinafter “Bali”); further in view of Kassmann et al. (U.S. Patent No. .

Claim 17:
Grove in view of Bali and further in view of Kassmann teaches the method of claims 1 and 16.  

Grove in view of Bali and further in view of Kassmann does not appear to teach wherein the predetermined event-based criteria includes occurrence of a power outage or an earthquake proximate to one or more of the available first intermediate servers in the first pool. 

Ballard discloses that a power outage or other natural disaster are both examples of events that would result in unavailability of systems affected by said power outage or natural disaster (Column 1, Lines 4-8). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the teachings of Grove in view of Bali and further in view of Kassmann with the teachings of Ballard by including the occurrence of power outages as predetermined event-based criteria to facilitate applicable selection of available intermediate servers.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 18, and 19 on pages 10-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As detailed in the rejection above, Kassmann discloses dynamically selecting an intermediate server is on a periodic basis between a week and a month, inclusively.  One of ordinary skill in the art at the time the invention was filed would have modified the teachings of Grove in view of Bali with the teachings of Kassmann by making the dynamic selection of the first and second intermediate servers to not only be based on a predetermined event, as in Grove, but to alternatively be based on a periodic selection, as disclosed by Kassmann.  One of ordinary skill in the art would have been motivated to do so in order to avoid rigidly enforced load balancing considerations via excessively shortened rebalancing period to avoid imposing deleterious costs on the network and permit flexibility in the parameters for determining load balancing goals (Kassmann, Column 7, Lines 61-66).  For this reason, the rejection of claims 1-8, 10, 12-13, and 16-24 is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2011/0235508 (Goel et al.) – Systems and Methods for Link Load Balancing on a Multi-Core Device – A client agent includes an acceleration program for performing one or more acceleration 
U.S. Patent No. 7111300 (Salas et al.) – Dynamic Allocation of Computing Tasks by Second Distributed Server Set – A server is selected from a group of servers to fulfill a client request, where the server is checked for user attributes and server attributes prior to selection. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T TRAN/Primary Examiner, Art Unit 2452